


Exhibit 10.47
AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment No. 1 (the “Amendment”) is made and entered into as of this 30th
day of September, 2011, between Arrhythmia Research Technology, Inc., a Delaware
corporation, having its executive offices at 25 Sawyer Passway, Fitchburg, MA
01420 (hereinafter referred to as the “Company”), and David A. Garrison, an
individual (hereinafter referred to as “Executive”) as follows:


WHEREAS, the undersigned are parties to that certain Executive Employment
Agreement dated as of February 7, 2007, as modified by letter agreement between
the parties dated December 30, 2010 (the “Agreement”); and


WHEREAS, the parties hereto desire to amend the Agreement as set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Company and Executive hereby amend the Agreement
as follows:
 
1.    Section 2. Section 2 of the Agreement is hereby amended to read in its
entirety as follows:
    
“2.    Term. This Agreement shall be effective as of January 1st, 2007 (the
“Effective Date”). Subject to the terms hereinafter provided, the term of
employment shall be from the Effective Date through December 31, 2012 (the
“Period of Employment”).”


2.     Section 4a. The first sentence of Section 4.a., entitled “Base
Compensation”, is hereby amended to read in its entirety as follows:


“The Company shall pay to Executive base compensation at the rate of $192,000,
commencing as of December 31, 2011, which base compensation shall be paid to
Executive in installments in accordance with the general practice of the
Company, subject to withholding and other applicable taxes.”


3.     Mutual Drafting. This Amendment is the joint product of Executive and the
Company and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.


4.     No Other Amendments; Governing Law; Counterparts. Except as specifically
set forth in this Amendment, there are no other amendments to the Agreement and
the Agreement shall remain unmodified and in full force and effect. This
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Delaware without regard to conflict of laws provisions.
This Amendment may be executed in one or more counterparts. In the event that
any signature is delivered by facsimile transmission or any other form of
electronic delivery, such signature shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.
[Signature page follows.]
IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.
ARRHYTHMIA RESEARCH TECHNOLOGY, INC.
By:
/s/ E.P. Marinos
Name:
E.P. Marinos
Title:
Chairman of the Board



EXECUTIVE
By:
/s/ David A. Garrison
Name:
David A. Garrison, individually



X-6


